t c memo united_states tax_court william h johnston and nancy s johnston petitioners v commissioner of internal revenue respondent docket no filed date william h johnston and nancy s johnston pro sese david b mora for respondent memorandum findings_of_fact and opinion colvin judge by separate notices of deficiency respondent determined deficiencies in each petitioner’s federal income taxes in the amounts of dollar_figure for dollar_figure for and dollar_figure for respondent also determined that each respondent determined that under texas community continued petitioner is liable for additions to tax for failure_to_file under sec_6651 of dollar_figure for and dollar_figure for and for failure to pay estimated_tax under sec_6654 of dollar_figure for for the addition_to_tax for failure_to_file under sec_6651 for respondent determined that nancy s johnston is liable for dollar_figure and that william h johnston is liable for dollar_figure the issues for decision are whether petitioners each have deficiencies in income_tax in the amounts respondent determined for and we hold that they do whether petitioners are each liable for additions to tax for failure_to_file under sec_6651 for and and for failure to pay estimated_tax under sec_6654 for we hold that they are whether petitioners are liable for a penalty under sec_6673 for instituting proceedings primarily for delay and continued property law each petitioner received one-half of the total income received by petitioners in and tex fam code ann sec_3 vernon respondent also determined that petitioners are liable for additions to tax for failure_to_pay_tax under sec_6651 for and respondent concedes that petitioners are not liable for additions to tax under sec_6651 for respondent determined a larger addition_to_tax under sec_6651 for for nancy s johnston because less tax was withheld from her than from william h johnston for maintaining frivolous or groundless positions we hold that they are in the amount stated below section references are to the internal_revenue_code as amended references to petitioner are to william h johnston findings_of_fact some of the facts have been stipulated and are so found petitioners were married and lived in texas during the years in issue and when the petition was filed petitioners received the following amounts of income description amount source wages wages interest social_security pension pension total dollar_figure big_number big_number big_number dollar_figure description amount wages wages wages wages interest unemployment_compensation social_security pension pension total dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure flour daniel inc aeroteck all american u s treasury international brotherhood of electrical workers dixie national life_insurance co source lebarge associates inc apollo industrial services inc austin industries inc cleveland inspection service inc all american state of texas u s treasury international brotherhood of electrical workers dixie national life_insurance co description amount wages wages wages wages interest unemployment_compensation social_security pension pension total dollar_figure big_number big_number big_number big_number big_number dollar_figure source mustang engineering inc national inspection consultants selectek inc apollo industrial services inc all american state of texas u s treasury international brotherhood of electrical workers dixie national life_insurance co petitioners did not file income_tax returns for and petitioners did not pay any estimated_tax in a income_tax deficiencies opinion petitioners contend that they are not liable for tax for the years at issue because the notices of deficiency are invalid petitioners contend that the commissioner may not determine a deficiency for a year for which a taxpayer did not file a return petitioners’ income is not taxable because they did not file returns and respondent did not prepare a return for each of the years in issue that qualified as a substitute return under sec_6020 we disagree the commissioner may prepare substitute returns for taxpayers who fail to file returns sec_6020 a form continued petitioners’ contention that the commissioner cannot determine a deficiency for a year for which a taxpayer did not file a return is frivolous scruggs v commissioner tcmemo_1995_355 affd without published opinion 117_f3d_1433 11th cir roman v commissioner tcmemo_1995_175 zyglis v commissioner tcmemo_1993_341 affd without published opinion 29_f3d_620 2d cir petitioners’ contention that failure_to_file a return shields the nonfiler from income_tax_liability is also frivolous where a taxpayer files no return the deficiency is determined as if a return had been filed on which the taxpayer reported that the amount of tax due was zero thus the deficiency is the amount of tax due 423_us_161 919_f2d_830 2d cir 847_f2d_1379 9th cir finally petitioners’ contention that the commissioner must file a substitute for return under sec_6020 before determining a deficiency is also frivolous schiff v united_states supra roat v commissioner supra continued u s individual_income_tax_return qualifies as a sec_6020 return if it contains a taxpayer’s name address social_security_number filing_status and information sufficient to compute the taxpayer’s tax_liability and if it is signed by an authorized employee of the irs 120_tc_163 91_tc_926 petitioners received income in the amounts respondent determined and did not file income_tax returns for the years in issue petitioners point out that respondent determined that petitioners are not entitled to deductions for business_expenses to which petitioners claim they are entitled however petitioners offered no evidence contrary to respondent’s determination we conclude that petitioners are each liable for deficiencies in the amounts that respondent determined for and b additions to tax petitioners admit that they did not file income_tax returns for and and that they received income in those years in the amounts respondent determined the parties stipulated to transcripts of account which show that taxes were underwithheld from petitioners’ income for and petitioners did not pay estimated_tax for respondent has met the burden of production under sec_7491 as to the additions to tax under sec_6651 for failure_to_file for and and under sec_6654 for failure to pay petitioners do not contend and have offered no evidence showing that sec_7491 applies in this case taxpayers bear the burden of proving that they have met the requirements of sec_7491 h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 estimated_tax for petitioners do not contend that they had reasonable_cause for failure_to_file their and returns or failure to pay estimated_tax for they offered no evidence showing that they are not liable for those additions to tax we conclude that petitioners are liable for the additions to tax under sec_6651 for failure_to_file for and and under sec_6654 for failure to pay estimated_tax for c sec_6673 penalty respondent moved that the court impose a penalty on petitioners under sec_6673 on the grounds that petitioners instituted and maintained this case primarily for delay and that their position is frivolous the court may impose on a taxpayer a penalty of up to dollar_figure if the taxpayer instituted or maintained proceedings primarily for delay if the taxpayer’s position is frivolous or groundless or if the taxpayer unreasonably failed to pursue administrative remedies sec_6673 a taxpayer's position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioners contend that their arguments are not frivolous and that they are not using this case for delay we disagree all of petitioners’ arguments at trial and in documents filed with the court are frivolous petitioners did not offer any evidence to support their claim that they had business_expenses in the years in issue the court told petitioners that their arguments before and during trial were frivolous and that we would consider imposing a penalty under sec_6673 if petitioners continued to maintain frivolous positions despite this admonition petitioners continued to make frivolous arguments in this case in a prior case the u s court_of_appeals for the fifth circuit affirmed the dismissal of petitioners’ bankruptcy claims and admonished petitioners for making allegations that bordered on frivolous relying on tax-protester rhetoric and engaging in meritless and time-consuming dealings with the internal_revenue_service to delay those proceedings johnston v irs aftr 2d ustc par big_number 5th cir we conclude that petitioners maintained these proceedings primarily for delay and that their positions are frivolous we conclude that petitioners are liable for a penalty of dollar_figure under sec_6673 accordingly an appropriate order and decision will be entered for respondent in amounts consistent with the foregoing
